DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an active discharge instruction receiving module”, on line 2 of claim 7; “the control module”, on line 2 of claim 8; “a storage medium” and “processor”, on lines 1-2 of claims 9 and 15; “a processor, a memory”, on line 1 of claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 9 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
For claims 9 and 15, the limitation “ a storage medium” forms of transitory propagating signal and non-transitory tangible medium per se based on the broadest reasonable interpretation, and the specification is silent on the meaning of “a storage medium’; therefore, the limitation is directed to non-statutory subject matter. See Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) and Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites the limitation “the control module”, on line 2. There is insufficient basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (hereinafter Lim, US 9,812,998 B2) in view of Xue Zhang (CN 102223100 A).
Claims 1-5 are method claims whichis either same or similar to apparatus claims 7, 8 and 11-13, respectively. Explanation is omitted.
For claim 7, Lim discloses a direct circuit bus discharge control apparatus (Fig. 2 of Lim discloses a direct circuit bus-discharge control apparatus – see Lim, Fig. 2, col. 1, lines 14-19 and 39- , comprising:
an active discharge instruction receiving module, configured to receive an active discharge instruction (Fig. 2 of Lim discloses an active discharge instruction receiving module 120 configured to receive an active discharge instruction – see Lim, Fig, 2, col. 4, lines 63-67 and col. 5, lines 7-9),
a motor current signal acquisition module, configured to acquire a motor current signal according to the active discharge instruction (Figs. 2-3 of Lim disclose a motor current signal acquisition module (not shown) configured to acquire a motor current signal (Ia, Ib, Ic) according to the active discharge instruction – see Lim, Figs. 2-3, col. 2, lines 38-41 and col. 5, lines 30-32. It is noted that a motor currents Ia, Ib, Ic are inherently obtained from a motor current signal acquisition module);
a current signal conversion module, configured to convert the motor current signal (Fig. 3 of Lim discloses a current signal conversion module 166 configured to convert the motor current signal Ia, ib, Ic – see Lim, Fig. 3, col. 5, lines 30-43),
d-_ref, Iq_ref -- see Lim, Fig. 3, col. 5, lines 44-49), and
a voltage control signal conversion module, configured to convert the voltage control signal, and control a working state of a switching device (Fig. 3 of Lim discloses a voltage control signal conversion module 164 configured to convert the voltage control signal Vdse, Vqse, and control a working state of a switching device 3 – see Lim, Fig. 3, col. 5, lines 50-66). 
Lim is silent for discloses current signal in a stator coordinate system, a voltage control signal in the stator coordinate system, a current reference instruction of a preset stator coordinate system, converting the voltage control signal in the stator coordinate system into a three-phase voltage control signal, the current reference instruction of the preset stator coordinate system being a high-frequency alternating current, and controlling the working state of the switch device according to the three-phase voltage control signal.
However, Xue Zhang discloses a current signal conversion module configured to convert the motor current signal into a current signal in a stator coordinate system (Fig. 1 of Xue Zhang discloses a current signal conversion module configured to convert the motor current signal Ia, Ib, Ic into a current signal Iα, Iβ – see Xue Zhang, Fig. 1, paragraphs [0007], lines 6-7; [0031] and [0036], lines 4-5), a current reference instruction of a preset stator coordinate system (Fig. 1 of Xue Zhang discloses a current reference instruction Iref_alpha, Iref_beta /Iα*, Iβ*  of a preset stator coordinate system – see Xue Zhang, Fig. 1, paragraph [0007], lines 1-6; [0029]-[0030] and [0036], lines 1-3), a voltage control signal in the stator coordinate system based on the current signal in the stator coordinate system and a current reference instruction of a preset stator coordinate system (Fig. 1 of Xue Zhang discloses a voltage control signal Vα, Vβ in the stator coordinate system based on the current signal Iα, Iβ in the stator coordinate system and ref_alpha, Iref_beta /Iα*, Iβ* of a preset stator coordinate system – see Xue Zhang, Fig. 1, paragraph [0036]), converting the voltage control signal in the stator coordinate system into a three-phase voltage control signal (Fig. 4 of Xue Zhang discloses converting the voltage control signal Vα, Vβ in the stator coordinate system into a three-phase voltage control signal Va, Vb, Vc – see Xue Zhang, Fig. 1, paragraph [0039], lines 3-4), the current reference instruction of the preset stator coordinate system being a high-frequency alternating current (Xue Zhang discloses the current reference instruction of the preset stator coordinate system which is silent for being a high-frequency alternating current. However, Xue Zhang discloses the current reference signal which is based on the modified proportional resonant regulator (see Xue Zhang, paragraph [0027]-[0030]), wherein the modified proportional resonant regulator has a special amplitude-frequency characteristic at a specific frequency which can be a high-frequency (see Xue Zhang, paragraph [0018], lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Xue Zhang to have the current reference instruction of the preset stator coordinate system being a high-frequency alternating current for purpose of having high motor efficiency and fast control response), and controlling the working state of the switch device according to the three-phase voltage control signal (Fig. 1 of Xue Zhang discloses controlling the working state of the switch device according to the three-phase voltage control signal – see Xue Zhang, Fig. 1, paragraphs [0007], last four lines and [0039], lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Lim to incorporate teaching of Xue to achieve high-performance control of the system.
For claim 8, as best understood, Lim in view of Xue Zhang disclose the DC bus discharge control apparatus as claimed in claim 7, wherein the control module further comprises:

For claims 9 and 15, Lim in view of Xue Zhang disclose all limitations as applied to claim 1 and 2 above. Lim and Xue Zhang are silent for disclosing a storage medium, on which a computer program is stored, wherein the computer program is executed by a processor to implement the DC bus discharge control method. However, a storage medium, on which a computer program is stored, wherein the computer program is executed by a processor to implement the DC bus discharge control method is considered obvious because in nowadays technology, a hardwired control unit can always be computerized and computer device is always required to have a storage medium to execute program to implement the DC bus discharge control method. Therefore, it would have been obvious to a person skilled in the art at the time the invention was made to include a storage medium into control system of Lim in view of Xue Zhang for purpose of keeping a record of all the past activities and increasing efficiency and performance.
For claim 11, Lim in view of Xue Zhang disclose The DC bus discharge control apparatus as claimed in claim. 7, wherein the voltage control signal output module (Fig. 3 of Lim discloses a voltage control signal output module 162) is configured to:
output the voltage control signal in the stator coordinate system by performing a feedback control computation on the current signal in the stator coordinate system and the current reference instruction of the preset stator coordinate system (Fig. 3 of Lim discloses a voltage control signal output module 162 modified by Xue Zhang to output the voltage control signal Vα, Vβ in the stator coordinate system by performing a feedback control computation on the current signal Iα, Iβ in the stator coordinate system and the current reference instruction Iref_alpha, Iref_beta /Iα*, Iβ* of the preset stator coordinate system – see  
For claim 12, Lim in view of Xue Zhang disclose the DC bus discharge control apparatus as claimed in claim 7, wherein the voltage control signal conversion module is configured to:
generate a control signal for controlling the switching device by performing Pulse Width Modulation on the three-phase voltage control signal (Fig. 1 of Xue Zhang discloses the voltage control signal conversion module which is configured to generate a control signal for controlling the switching device by performing Pulse Width Modulation on the three-phase voltage control signal – see Xue Zhang, Fig. 1, paragraphs [0007], lines 11-13 and [0039]).
For claim 13, Lim in view of Xue Zhang disclose the DC bus discharge control apparatus as claimed in claim 7, wherein 
the current signal conversion module is configured to convert the motor current signal into the current signal in the stator coordinate system by Clarke transformation (Fig. 1 of Xue Zhang discloses the current signal conversion module which is configured to convert the motor current signal Ia, Ib, Ic into the current signal Iα, Iβ in the stator coordinate system by Clarke transformation – see Xue Zhang, Fig. 1, paragraphs [0006], lines 3-4; [0007], lines 6-7 and [0036], lines 4-5. It is noted that Clarke transformation is bock which converts the time-domain components of a three-phase system in an abc reference frame to components in a stationary αβ0 reference frame); and
the voltage control signal conversion module is configured to convert the voltage control signal in the stator coordinate system into the three-phase voltage control signal by Clarke transformation (Fig. 1 of Xue Zhang discloses the voltage control signal conversion module is configured to convert the voltage control signal Vα, Vβ in the stator coordinate system into the three-phase voltage control signal Va, Vb, Vc by Clarke transformation – see Xue Zhang, Fig. 1, paragraph [0039], lines 3-4. It is noted that Clarke 
Claims 10 and 16-19 recite a computer device, comprising a processor, a memory and a computer program that is stored on the memory and is able to be executed by the processor, wherein the computer program is executed by the processor to implement a DC bus discharge control method. All other limitations are basically same as that of claims 1-5, respectively. Claims 10 and 16-19 are rejected all other limitations based on the same reasons as explained previous with respect to claims 1-5. Lim in view of Xue Zhang is silent for disclosing the computer device, comprising a processor, a memory and a computer program that is stored on the memory and is able to be executed by the processor, wherein the computer program is executed by the processor to implement a DC bus discharge control method. However, the using of the computer device, comprising a processor, a memory and a computer program that is stored on the memory and is able to be executed by the processor, wherein the computer program is executed by the processor to implement a DC bus discharge control method is considered obvious because in nowadays technology, a hardwired control unit can always be computerized. Therefore, it would have been obvious to a person skilled in the art at the time the invention was made to include the computer device into control system of Lim in view of Xue Zhang to achieve the same subject matter as claimed.
Using a computer device, comprising a processor, a memory and a computer program that is stored on the memory and is able to be executed by the processor, when executed by a computer has at least the following advantages:
Versatility: A programmable control unit is more versatile because the microprocessor can be programmed to control various functions of many hardwired circuits.
Flexibility: A programmable control unit can be changed to perform different control functionality. These changes can easily be achieved by a simple programming or re-programming.
Easy to install: This is self-explanatory.
Cost less: Again, this is self-explanatory.
Durability: The electronic components (capacitors, resistors, etc) are prone to fail. A microprocessor is much more durable than a circuitry of discrete electronic components.
Dependability: The microprocessor is more dependable than a hardwired circuit.
Allowable Subject Matter
Claims 6, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 6, 14 and 20, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a direct circuit bus discharge control apparatus, a computer device or a direct circuit bus discharge control method, wherein the apparatus, the computer device or the method comprises an active discharge instruction receiving module, a motor current signal acquisition module, a current signal conversion module, a voltage control signal output module, and a voltage control signal conversion module, wherein a current reference signal of the current reference instruction of the stator coordinate system comprises an α-axis component current and a β-axis component current, in-any one period T, a definite integral result of the α-axis component current is 0, a definite integral result of the β-axis component current is 0, a definite integral result of the difference between the square of the α-axis component current and the square of the β-axis component current is 0, and a definite integral result of a product of the α-axis component current and the β-axis component current is 0.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846